DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-5, 7-9, and 11-17 are pending in the application. Claims 1, 3, 5, 7, 9, and 11 are currently amended. Claims 2, 6, and 10 have been canceled. Claims 16-17 are new. 

Response to Arguments
With regard to Applicant’s remarks dated June 28, 2022:
Regarding the rejection claims 1, 4-5, 8-9, and 12-15 under 35 U.S.C. 102(a)(2) and claims 2-3, 6-7, and 10-11 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that “Gadoury does not disclose providing an option of a voice recording and an option of a scenario on a given interface. Gadoury fails to disclose feature (a) of amended claim 1. Further, Gadoury does not disclose that a broadcast of a voice packet is associated with a selection of an option on the interface. Thus, Gadoury fails to disclose feature (b) of amended claim 1”. Examiner agrees. Applicants also argue that “Mutagi discloses capturing audio input corresponding to a spoken utterance and authenticating the user based on the audio input (see col. 18 lines 1-49, Fig. SA-5E). However, Mutagi does not disclose providing an option of a voice recording and an option of a scenario on given interface. Mutagi also does not disclose that a broadcast of a voice packet is associated with a selection of an option on the interface. Thus, Mutagi fails to disclose features (a) and (b) of amended claim 1”. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search, no better prior art has been discovered that would teach all of the claimed features, as amended.
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1, 3-5, 7-9, and 11-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1 including providing options on a given voice recording interface, wherein the options comprise an option of a voice recording, and an option of a scenario; acquiring an original voice packet recorded by a user on the given voice recording interface; and enabling the original voice packet to be broadcasted when the client is in the scenario, by selecting the option of the scenario. As claimed in the independent claim 5 including receiving an original voice packet recorded by a user on a given voice recording interface, wherein options are provided on the given voice recording interface, wherein the options comprise an option of a voice recording, and an option of a scenario; and enabling the original voice packet to be broadcasted when the client is in the scenario, by determining that the option of the scenario is selected. As claimed in the independent claim 9 including providing options on a given voice recording interface, wherein the options comprise an option of a voice recording, and an option of a scenario; acquiring an original voice packet recorded by a user on the given voice recording interface; and enabling the original voice packet to be broadcasted when the client is in the scenario, by selecting the option of the scenario.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Singh (US 2017/0124406 A1) teaches allowing a user to record a personalized voice message and broadcasting the voice message when the client is at the designated location (par. [0025]). However, Singh fails to teach all of the claimed elements of claims 1, 5, and 9.
Morris (US Patent 8,175,884 B1) teaches allowing a user to record a personalized verbal message and broadcasting the verbal message when the client is in a detected environmental condition (col. 2 lines 34-67). However, Morris fails to teach all of the claimed elements of claims 1, 5, and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442